 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLauren Manufacturing Company and UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO-CLC. Case 8-CA-15279April 13, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS ANDZIMMERMANUpon a charge filed on October 15, 1981, byUnited Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO-CLC, herein called theUnion, and duly served on Lauren ManufacturingCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued a com-plaint and notice of hearing on November 18, 1981,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 7, 1981,following a Board election in Case 8-RC-12414,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about September 11, 1981, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so; and also that, since on orabout September 11, 1981, Respondent has refusedand continues to refuse to provide necessary andrelevant bargaining information requested by theUnion. On December 1, 1981, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On January 18, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 21,1982, the Board issued an order transferring theproceeding to the Board and a Notice To Show'Official notice is taken of the record in the representation proceeding,Case 8-RC-12414, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F 2d 683 (4thCir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended. Additionally, wehereby take official notice of the record in Case 8-RC-11818, which con-cerned the same parties and issues involved in Case 8-RC-12414.261 NLRB No. 19Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the General Counsel'smotion and a Cross-Motion for Summary Judg-ment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent allegesthat the General Counsel's Motion for SummaryJudgment should be denied inasmuch as the under-lying representation election was invalid. Specifi-cally, Respondent asserts that its line operators, al-leged to be supervisors, were inappropriately al-lowed to vote in the election.Review of the record herein, including therecord in Case 8-RC-12414, reveals that, upon apetition duly filed by the Union on February 20,1981, a hearing was held before a hearing officer ofthe National Labor Relations Board. Thereafter,the Regional Director issued a Decision and Direc-tion of Election, wherein he found appropriate forthe purposes of collective bargaining the peti-tioned-for unit of all production and maintenanceemployees, including regular part-time employees,line operators and quality control inspectors em-ployed by the Employer at its facility located atNew Philadelphia, Ohio; excluding the scheduler,all office clerical employees, and professional em-ployees, guards, and supervisors as defined in theAct. On April 2, 1981, Respondent filed a requestfor review of the Regional Director's Decision andDirection of Election in which Respondent alleged,inter alia, that its line operators should not be in-cluded in the unit because they were supervisorswithin the meaning of Section 2(11) of the Act. Bytelegraphic order of April 29, 1981, the Boarddenied Respondent's request for review.On April 29 and 30, 1981, a secret-ballot electionwas held among employees in the aforementionedunit. The tally of ballots showed that there were 46votes cast for the Union, 49 against, and 14 chal-lenged ballots, a number sufficient to affect the re-sults of the election. On May 27, 1981, the Region-al Director issued a Supplemental Decision andOrder to Open and Count Challenged Ballots,wherein he ordered that the challenges to the bal-lots of all 14 line operators be overruled, and thattheir ballots be opened and counted. On June 8,1981, Respondent filed a request for review of the140 LAUREN MFG. COMPANYRegional Director's Supplemental Decision and al-leged, inter alia, that the Regional Director's find-ing that line operators were not supervisors was er-roneous and not supported by the record evidence.On June 18, 1981, the Board, by telegraphic order,denied Respondent's request for review. On June27, 1981, the challenged ballots were opened andcounted and the revised tally of ballots showedthat of 109 ballots cast, 56 were cast for the Unionand 53 against. Thereafter, on July 7, 1981, the Re-gional Director issued a Certification of Repre-sentative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.With respect to Respondent's alleged violation ofa duty to provide requested bargaining information,Respondent admits that it has refused to provideinformation requested by the Union in a letterdated July 24, 1981, but defends its refusal on thegrounds that the Union's certification is improper.For the above-stated reasons, we find such a de-fense to be without merit. The Union requestedthat Respondent furnish it with information con-cerning the total number of employees in the bar-gaining unit, their classifications, shifts and wages,their fringe benefits, including holidays and vaca-tions, any existing pension plan, and any existinginsurance coverage. Respondent neither admits norspecifically denies that the information requested isnecessary and relevant to the Union's function asthe employees' representative.It is well established that such information is pre-sumptively relevant for purposes of collective bar-gaining and must be furnished upon request.3Fur-' See Pittsburgh Plate Glass Coa v. N.LR.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0f) and 102.69(c).' Villa Care, Inc.. d/b/a Edmond's Villa Care Center, 249 NLRB 705(1980); White Farm Equipment Company, A Subsidiary of White MotorCorporation, 242 NLRB 1373 (1979); Dynamic Machine Ca, 221 NLRB1140 (1975).thermore, Respondent has not attempted to rebutthe relevance of the information requested by theUnion. Accordingly, we find that no material issuesof fact exist with regard to Respondent's refusal tofurnish the information sought by the Union in itsletter of July 24, 1981. Therefore, we grant theGeneral Counsel's Motion for Summary Judgment,and deny Respondent's Cross-Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, an Ohio corporation engaged in themanufacture of extended rubber products at its fa-cility located in New Philadelphia, Ohio, the solefacility involved herein. Annually, in the courseand conduct of its business operations, Respondentships goods valued in excess of $50,000 directlyfrom its New Philadelphia facility to points locatedoutside the State of Ohio.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding regular part-time employees, line oper-ators and quality control inspectors employedby the Employer at its facility located at 2228Reiser Avenue, S.E. New Philadelphia, Ohio,but excluding the scheduler, all office clericalemployees, and professional employees, guardsand superivors as defined in the Act.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The certificationOn April 29 and 30, 1981, a majority of the em-ployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 8, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 7, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 24, 1981, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 11, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Commencing on or about July 24, 1981, and atall times thereafter, the Union has requested Re-spondent to furnish the Union with the followinginformation: Total number of employees in the bar-gaining unit; their classifications, shifts, and wages;their fringe benefits, including holidays and vaca-tions; any existing pension plan; and any existinginsurance coverage. This information is necessaryfor and relevant to the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the unit employees. Since on orabout September 11, 1981, Respondent has failedand refused to furnish the Union with the informa-tion described above.Accordingly, we find that Respondent has, sinceSeptember 11, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order Respondent, uponrequest, to furnish the Union with informationwhich it requested on July 24, 1981.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Lauren Manufacturing Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees,including regular part-time employees, line opera-tors and quality control inspectors employed by theEmployer at its facility located at 2228 ReiserAvenue, S.E., New Philadelphia, Ohio, but exclud-ing the scheduler, all office clerical employees, andprofessional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since July 7, 1981, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.142 LAUREN MFG. COMPANY5. By refusing on or about September 11, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By refusing on or about September 11, 1981,and at all times thereafter, to furnish the Unionwith information requested by letter on July 24,1981, concerning the total number of employees inthe bargaining unit, their classifications, shifts andwages, their fringe benefits, including holidays andvacations, any existing pension plan, and any exist-ing insurance coverage, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Lauren Manufacturing Company, New Philadel-phia, Ohio, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO-CLC, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All production and maintenance employees, in-cluding regular part-time employees, line oper-ators and quality control inspectors employedby the Employer at its facility located at 2228Reiser Avenue, S.E., New Philadelphia, Ohio,but excluding the scheduler, all office clericalemployees, and professional employees, guardsand supervisors, as defined in the Act.(b) Refusing to furnish the aforesaid labor orga-nization with the information requested by it onJuly 24, 1981, concerning the total number of em-ployees in the bargaining unit, their classifications,shifts and wages, their fringe benefits, includingholidays and vacations, any existing pension plan,and any existing insurance coverage.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, furnish the above-named labororganization with information which it requestedfor bargaining purposes on July 24, 1981.(c) Post at its office and place of business at 2228Reiser Avenue, S.E., New Philadelphia, Ohio,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 8, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Rubber, Cork, Linoleum and Plas-tic Workers of America, AFL-CIO-CLC, asthe exclusive representative of the employeesin the bargaining unit described below.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to furnish the above-named Union with information requested by iton July 24, 1981, concerning the total numberof employees in the bargaining unit, their clas-sifications, shifts and wages, their fringe bene-fits, including holidays and vacations, any ex-isting pension plan, and any existing insurancecoverage.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including regular part-time employees, lineoperators and quality control inspectors em-ployed by the Employer at its facility locat-ed at 2228 Reiser Avenue, S.E., New Phila-delphia, Ohio, but excluding the scheduler,all office clerical employees, and profession-al employees, guards and supervisors, as de-fined in the Act.WE WILL, upon request, furnish the above-named Union with the information which it re-quested on July 24, 1981.LAUREN MANUFACTURING COMPANY144